Case 1:19-cv-13775-NLH-AMD Document 55 Filed 02/17/21 Page 1 of 32 PageID: 1498




  DAVID D. LIN (02846-2003)
  LAUREN VALLI (admitted pro hac vice)
  LEWIS & LIN, LLC
  81Prospect Street, Suite 8001
  Brooklyn, NY 11201
  David@iLawco.com
  Lauren@iLawco.com
  Telephone: (718) 243-9323
  Facsimile: (718) 243-9326

  Attorneys for Plaintiffs
  MICHAEL SCIORE and OLD CITY PRETZEL COMPANY, LLC

                UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


   MICHAEL SCIORE and OLD
   CITY PRETZEL COMPANY,               Case No: 1:19-cv-13775-
   LLC,                                NLH-AMD

                         Plaintiffs,   FIRST AMENDED
                                       COMPLAINT
         vs.
   KELLY PHUNG, STUDIO KP
   LLC, PETER LY, RACHELE
   TRAN, SIDNEY TRAN,
   MICHELLE NGUYEN TRAN,
   IRINE TRAN, THAO TRAN,
   JOHN DOE #7, AND KEVIN
   CHING.

                         Defendants.
Case 1:19-cv-13775-NLH-AMD Document 55 Filed 02/17/21 Page 2 of 32 PageID: 1499




   KELLY PHUNG, STUDIO KP
   LLC,
                Counterclaimants,


             vs.
   MICHAEL SCIORE and OLD
   CITY PRETZEL COMPANY,
   LLC,
              Counter-Defendants.



        Plaintiffs Michael Sciore (“Mr. Sciore” or “Plaintiff Sciore”) and Old

  City Pretzel Company, LLC formerly doing business as Ardiente (“Plaintiff

  Ardiente,” collectively with Mr. Sciore, “Plaintiffs”) by their attorneys Lewis

  & Lin, LLC, for their complaint against Defendants Kelly Phung (“Defendant

  Phung), Studio KP, LLC (“Defendant Studio KP”, collectively with Defendant

  Phung, the “Phung Defendants”), Peter Ly, Rachele Tran, Sidney Tran,

  Michelle Nguyen Tran, Irine Tran, Thao Tran, John Doe #7, and Kevin Ching

  (collectively, “Non-Phung Defendants” and collectively with the Phung

  Defendants, the “Defendants”), allege as follows:

                                  STATEMENT OF CASE

       1.      This is an action for recovery of damages and injunctive relief

 arising from blatant acts of defamation and tortious interference with contracts, in

 connection with the persistent publishing of defamatory reviews by the Non-Phung

                                           2
Case 1:19-cv-13775-NLH-AMD Document 55 Filed 02/17/21 Page 3 of 32 PageID: 1500




 Defendants on Yelp.com regarding Plaintiffs, along with breach of contract for

 violation of a settlement agreement by the Phung Defendants.

       2.      The Non-Phung Defendants created, or caused to be created, reviews

 for the purpose of publishing false and defamatory statements (the “Defamatory

 Reviews”). The Non-Phung Defendants’ Defamatory Reviews, upon information

 and belief, were viewed by thousands of visitors, and Plaintiffs continue to feel the

 damaging effects of the Non-Phung Defendants’ false statements.

       3.      The Phung Defendants’ knowingly breached a confidentiality

 provision of a settlement agreement entered into with Plaintiffs.

       4.     As a result of Defendants’ misconduct, Plaintiffs have been and

 continue to be substantially and irreparably harmed.

                                      PARTIES
       5.      Plaintiff Michael Sciore is an entrepreneur who has built a well-

 respected business providing Spanish-language radio programming to the Southern

 New Jersey-Philadelphia metropolitan area. In addition to these business pursuits,

 Mr. Sciore opened and recently closed a restaurant, Ardiente, in Old Town,

 Philadelphia. Mr. Sciore is domiciled at 5 Cobalt Court, Swedesboro, New Jersey

 and a citizen of the State of New Jersey.

       6.      Ardiente is the registered fictitious name for Old City Pretzel

 Corporation, LLC, a limited liability company of which Plaintiff Sciore was the


                                             3
Case 1:19-cv-13775-NLH-AMD Document 55 Filed 02/17/21 Page 4 of 32 PageID: 1501




 sole member. Ardiente was a restaurant located at 33 South 2nd Street,

 Philadelphia, Pennsylvania 19106. Because Plaintiff Sciore was the sole member

 of Ardiente, and he is domiciled in New Jersey, Plaintiff Ardiente then is a citizen

 of the State of New Jersey for jurisdictional purposes.

        7.       On information and belief, Defendant Kelly Phung is domiciled at

 3419 Tuscany Drive, Philadelphia and a citizen of the Commonwealth of

 Pennsylvania.

        8.       Defendant Studio KP, LLC is a limited liability company

 maintaining an address and principal place of business of 1630 South Walnut

 Street, 2nd Floor, Philadelphia, Pennsylvania 19103. Upon information and belief,

 Defendant Phung is an employee and the sole member of Defendant Studio KP,

 LLC.

        9.       On information and belief, Defendant Peter Ly is domiciled at

 3419 Tuscany Drive, Philadelphia, PA 19145 and a citizen of the Commonwealth

 of Pennsylvania.

        10.      On information and belief, Defendant Rachele Tran is domiciled at

 2237 S. 15th Street, Philadelphia, PA, 19145 and a citizen of the Commonwealth of

 Pennsylvania.

        11.      On information and belief, Defendant Sidney Tran is domiciled at

 2237 S. 15th Street, Philadelphia, PA, 19145 and a citizen of the Commonwealth of


                                           4
Case 1:19-cv-13775-NLH-AMD Document 55 Filed 02/17/21 Page 5 of 32 PageID: 1502




 Pennsylvania.

       12.       On information and belief, Michelle Nguyen Tran is domiciled at

 136 Cambridge Drive, Glen Mills, PA 19342 and a citizen of the Commonwealth

 of Pennsylvania.

       13.       On information and belief, Defendant Irine Tran is domiciled at 2237

 S. 15th Street, Philadelphia, PA, 19145 and a citizen of the Commonwealth of

 Pennsylvania.

       14.       On information and belief, Defendant Thao Tran is domiciled at 626

 Reed Street, Philadelphia, PA, 19147 and a citizen of the Commonwealth of

 Pennsylvania.

       15.       The true name and capacity of the Defendant sued herein as

 Defendant John Doe #7 are unknown to Plaintiffs, who sue this defendant under

 such fictitious names. Defendant John Doe #7 created and maintained the Internet-

 based, Dip N. Defamatory Review denigrating Plaintiffs on Plaintiff Ardiente’s

 Yelp.com profile. The Dip N. Defamatory Review does not provide contact

 information for its John Doe author, and Yelp.com has refused to provide the

 Defendant’s contact information. If necessary and after discovery, Plaintiffs will

 seek leave of court to amend this Complaint to state Defendant John Doe # 7’s true

 name when it is ascertained.

       16.    On information and belief, Defendant Kevin Ching is domiciled at

                                           5
Case 1:19-cv-13775-NLH-AMD Document 55 Filed 02/17/21 Page 6 of 32 PageID: 1503




 1309 South Reese Street, Philadelphia, PA 19147 and a citizen of the

 Commonwealth of Pennsylvania.

                          JURISDICTION AND VENUE

       17.     This Court has jurisdiction over the subject matter of this action

 pursuant to 28 U.S.C. § 1332, as this is an action between citizens of different

 states and the amount in controversy exceeds $75,000.

       18.    This Court has personal jurisdiction over the Defendants because they

 subjected themselves to this Court’s jurisdiction by invoking the benefits and

 protections of this State in an attempt to cause harm within the State. The Non-

 Phung Defendants’ false and injurious Defamatory Reviews specifically targeted

 and identified Plaintiffs and have caused injury within the State. Thus, personal

 jurisdiction over John Does #7 is also proper. This Court has further personal

 jurisdiction over the Phung Defendants because of the breach of the Settlement

 Agreement (defined below) has caused injury within the State.

       19.    Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(1)

 and (2).

                   BACKGROUND COMMON TO ALL CLAIMS

       20.    Plaintiff Sciore operated a restaurant, Plaintiff Ardiente.

       21.    Mr. Sciore is a respected businessman and member of the

 Philadelphia and Southern New Jersey communities, particularly the Spanish-

                                           6
Case 1:19-cv-13775-NLH-AMD Document 55 Filed 02/17/21 Page 7 of 32 PageID: 1504




 speaking communities. Mr. Sciore has a long history of success owning and

 running Spanish-language radio in these communities. Mr. Sciore opened, and

 recently closed, a restaurant in the Old Town neighborhood of Philadelphia.

       22.      Plaintiff Ardiente was a Latin-Asian fusion restaurant which Mr.

 Sciore has recently been forced to close.

       23.      Plaintiff Ardiente had a Yelp.com profile where diners or customers

 can post reviews Plaintiff’s profile is located at:

       •     https://www.yelp.com/biz/ardiente-philadelphia

       24.      In the approximately two months it had been in business prior to the

 events underlying this Complaint, Aridente had received stellar reviews on

 Yelp.com.

       25.      However, Plaintiffs acknowledge that as with many restaurants,

 some customers will unfortunately find that their meals, drinks, or overall

 experience may not live up to their expectations.

       26.      While most of Plaintiffs’ customers have shared their opinions in a

 lawful and reasonable manner, a handful of disgruntled Ardiente customers have

 chosen to voice false and defamatory accusations on Yelp, as described below.

                         The Peter L. Defamatory Review

       27.      On or about July 7, 2018, Defendant Peter Ly, with the username

 “Peter L,” directed the authoring of a harassing and defamatory user review of

                                             7
Case 1:19-cv-13775-NLH-AMD Document 55 Filed 02/17/21 Page 8 of 32 PageID: 1505




 Plaintiffs on Yelp.com (formerly accessible to the public on the Internet at

 https://www.yelp.com/biz/ardiente-

 philadelphia?hrid=Q7Q9FPEFjh1BANIZYp0LvQ&utm_campaign=www_review_s

 hare_popup &utm_medium=copy_link&utm_source=(direct)) (the “Peter L.

 Defamatory Review”).

       28.     Specifically, the Peter L. Defamatory Review stated as follows:


              Not highly recommended for having parties,
              birthdays, or any type of events here because they
              will run out of food even though they say it's
              "unlimited"(you'll be lucky if you even get
              enough food to begin with). A friend of ours
              planned a birthday dinner here a month in advance
              for her husband and a group of 40 people. As
              promised, there will be unlimited food but drinks
              will be charged separately by the establishment. As
              the night started, everyone's ordering drinks and
              having a good time until food started coming out.
              There was countless number of carbs and veggie
              dishes of the same 3-4 items but when we had
              meats come out, it was literally 4 people to 2 pieces
              of chicken or 4 people to 1 piece of rib. Let alone
              there wasn't even enough meats to be given to each
              person for them to say "we ran out". After
              confronting the owner, he goes I understand this
              table didn't get it, but do understand what the other
              tables got
              (LOL Tf exactly), what does that have to do with
              the table that didn't get jack sh*t? Mind you it was
              suppose to be unlimited food since it was a preset
              menu, but they "ran out". Also to mention, the
              meats, portioned for mice, took nearly 45 mins to
              come out following the countless UNLIMITED

                                           8
Case 1:19-cv-13775-NLH-AMD Document 55 Filed 02/17/21 Page 9 of 32 PageID: 1506




              amount of carb dishes (i get it restaurants that do
              this is trying to get you full before the meats come
              out), but again, the meats that came out wasn't even
              enough to begin with. Finally, the bill came out
              close to $5000 for having mediocre drinks,
              unlimited carbs and grass, and 2 pieces of meat for
              40 people to share. After reducing the price, it came
              to 100 a person, in which still can't be justified for
              what was given to us. At the end, following the
              dispute, they had the audacity to just bring two
              plates of ribs when everyone had already lost their
              appetite from waiting too long, and yes it was left
              there and no one ate anyone it. Following the whole
              "party" many of us went and got pizza because we
              were obviously still hungry. Def not a place to go
              with this type of hospitality. [Emphasis added].

       29.     The Peter L. Defamatory Review is false. Defendant Peter Ly

 directed the dissemination of the Peter L. Defamatory Review in such a fashion that

 no reasonable person would believe that the statements made therein were opinion,

 but rather statements of fact about the Plaintiffs.

       30.     The above statements are knowingly and materially false and were

 made to defame the Plaintiffs.

       31.     Upon information and belief, Defendant Peter Ly published the Peter

 L. Defamatory Review for the sole purpose of harming Plaintiffs’ reputation and

 causing them to lose revenue as the statements in the Third Defamatory Review

 bear directly on Plaintiffs’ services, professional capabilities, business practices,

 and treatment of their clients—all key aspects of Plaintiffs’ business and factors

 that any diner considers before choosing where to eat.
                                            9
Case 1:19-cv-13775-NLH-AMD Document 55 Filed 02/17/21 Page 10 of 32 PageID: 1507




        32.     It is not possible that the allegations in the Peter L. Defamatory

  Review are true. Plaintiff Ardiente provided the services and goods for which it

  was hired, namely a tasting menu for a private birthday party.

        33.     Accordingly, the Peter L. Defamatory Review is undeniably false.

                             The Rachele B. Defamatory Review

        34.     On or about July 8, 2018, Defendant Rachele Tran, with the

  username “Rachele B.,” directed the authoring of a harassing and defamatory user

  review of Plaintiffs on Yelp.com (formerly accessible to the public on the Internet

  at https://www.yelp.com/biz/ardiente-

  philadelphia?hrid=3Fchh2I1eAuDX2Syimi9rQ&utm_campaign=www_review_shar

  e_popup&ut m_medium=copy_link&utm_source=(direct)) (the “Rachele B.

  Defamatory Review”), concerning Plaintiffs.

        35.     Specifically, the Rachele B. Defamatory Review stated as follows:


                Can't say I'll be coming back to this restaurant. My
                friends and I did the tasting menu. Food was more
                salty than I'd prefer. Alcoholic beverages seemed
                really watered down. Each course came out in
                small portions. We were under the impression it
                was unlimited, but when we asked for more food,
                our waiter seemed reluctant. Interestingly
                enough, they seemed reluctant to give us our
                bill too as it took nearly 45 minutes to get.
                Then      we realized         they      accidentally
                overcharged us by $570! Overall, not a good
                experience and do not recommend. [Emphasis

                                            10
Case 1:19-cv-13775-NLH-AMD Document 55 Filed 02/17/21 Page 11 of 32 PageID: 1508




                added].

        36.     The Rachele B. Defamatory Review is false. Defendant Rachele Tran

  directed the dissemination of the Rachele B. Defamatory Review in such a fashion

  that no reasonable person would believe that the statements made therein were

  opinion, but rather statements of fact about the Plaintiffs.

        37.     The above statements are knowingly and materially false and were

  made to defame the Plaintiffs.

        38.     Upon information and belief, Defendant Rachele Tran published the

  Rachele B. Defamatory Review for the sole purpose of harming Plaintiffs’

  reputation and causing him to lose revenue as the statements in the Rachele B.

  Defamatory Review bear directly on Plaintiffs’ services, professional capabilities,

  business practices, and treatment of their clients – all key aspects of Plaintiffs’

  business and factors that any diner considered before choosing where to eat.

        39.     It is not possible that the allegations in the Rachele B. Defamatory

  Review are true. Plaintiff Ardiente had genuine reviews posted on the Yelp page

  associated with its business. Plaintiff Ardiente was not “reluctant” to provide the

  bill. Plaintiff Ardiente correctly charged the individual(s) responsible for the bill.

        40.     Accordingly, the Rachele B. Defamatory Review is undeniably false.

                                   The Sidney T. Defamatory Review

        41.     On or about July 11, 2018, Defendant Sidney Tran, with the


                                             11
Case 1:19-cv-13775-NLH-AMD Document 55 Filed 02/17/21 Page 12 of 32 PageID: 1509




  username “Sidney T.,” directed the authoring of a harassing and defamatory user

  review of Plaintiffs on Yelp.com (formerly accessible to the public on the Internet

  at https://www.yelp.com/biz/ardiente-

  philadelphia?hrid=A6Jb8d8Bx31I5RfkmklsoA&utm_campaign=www_review_shar

  e_popup&ut m_medium=copy_link&utm_source=(direct)) (the “Sidney T.

  Defamatory Review”).

        42.     Specifically, the Sidney T. Defamatory Review stated as follows:

                THIS PLACE SUCKS.

                I did the tasting menu, which was suppose to be
                unlimited but believe me when I say you don't
                even get to taste some of the food because they
                "magically" run out when it comes to the
                meats (chicken and ribs in particular). But
                they never run out of fried rice or
                vegetables... I wonder why? because shit is
                cheaper.

                With that being said, if you're looking to pay
                $60+ for extremely small portions of vegetables,
                fried rice, and a small piece of meat to share
                with your friends that no one can get full of
                come here. [Emphasis added].

        43.    The Sidney T. Defamatory Review is false. Defendant Sidney Tran

  directed the dissemination of the Sidney T. Defamatory Review in such a fashion

  that no reasonable person would believe that the statements made therein were

  opinion, but rather statements of fact about the Plaintiffs.

        44.    The above statements are knowingly and materially false and were
                                             12
Case 1:19-cv-13775-NLH-AMD Document 55 Filed 02/17/21 Page 13 of 32 PageID: 1510




  made to defame the Plaintiffs.

           45.    Upon information and belief, Defendant Sidney Tran published the

  Sidney T. Defamatory Review for the sole purpose of harming Plaintiffs’

  reputation and causing him to lose revenue as the statements in the Sidney T.

  Defamatory Review bear directly on Plaintiffs’ services, professional capabilities,

  business practices, and treatment of their clients— all key aspects of Plaintiffs’

  business and factors that any diner considers before choosing where to eat.

           46.    It is not possible that Plaintiffs engaged in the conduct alleged in the

  Sidney T. Defamatory Review. Plaintiff Ardiente had genuine reviews posted on

  the Yelp page associated with its business. Plaintiff Ardiente provided the services

  and goods for which it was hired, namely a tasting menu for a private birthday

  party.

           47.    Accordingly, the Sidney T. Defamatory Review is undeniably false.

                                   The Michelle T. Defamatory Review

            48.    On or about July 12, 2018, Defendant Michelle Nguyen Tran, with

   the username “Michelle T.,” directed the authoring of a harassing and

   defamatory user review of Plaintiffs on Yelp.com (formerly accessible to the

   public on the Internet at https://www.yelp.com/biz/ardiente-

   philadelphia?hrid=ZbNkXqybaOJm_KF3r6a1kQ&utm_campaign=www_review

   _share_popup& utm_medium=copy_link&utm_source=(direct)) (the “Michelle


                                               13
Case 1:19-cv-13775-NLH-AMD Document 55 Filed 02/17/21 Page 14 of 32 PageID: 1511




   T. Defamatory Review”).

         49.    Specifically, the Michelle T. Defamatory Review stated as follows:

                Save your time and your money!!! We spent 4
                hours here (at least 2 of them waiting for
                service) just to receive some subpar food and
                nasty attitudes from the wait staff and
                "manager" who turns out to be the owner!?
                You know its gotta be good when the owner
                won't even admit to being an owner!!!! Our
                appetizer portion sized

                "entrees" took approximately 45 minutes to
                trickle out after all of our sides had been served!
                When confronted about the unlimited tasting
                menu, the "manager" Mike's response was "it isn't
                unlimited forever!" Apparently in this particular
                establishment, unlimited means that some of your
                guests get to taste while others get to watch the
                others taste! After about 10 minutes of mind-
                numbing and pointless conversation, we asked for
                our check whick took another 30-45 minutes for us
                to receive! We went down the street to get pizza
                afterwards because we were still HUNGRY after
                spending $100 per person on food and drinks!! So
                please, don't walk, RUN to any other restaurant in
                the city! [Emphasis added].


        50.     The Michelle T. Defamatory Review is false. Defendant Michelle

  Nguyen Tran directed the dissemination of the Michelle T. Defamatory Review in

  such a fashion that no reasonable person would believe that the statements made

  therein were opinion, but rather statements of fact about Plaintiffs.

        51.     The above statements are knowingly and materially false and were

                                            14
Case 1:19-cv-13775-NLH-AMD Document 55 Filed 02/17/21 Page 15 of 32 PageID: 1512




  made to defame Plaintiffs.

         52.    Upon information and belief, Defendant Michelle Nguyen Tran

  published the Michelle T. Defamatory Review for the sole purpose of harming

  Plaintiffs’ reputation and causing him to lose revenue as the statements in the

  Michelle T. Defamatory Review bear directly on Plaintiffs’ services, professional

  capabilities, business practices, and treatment of their clients—all key aspects of

  Plaintiffs’ business and factors that any diner considers before choosing where to

  eat.

         53.    It is not possible that the allegations in the Michelle T. Defamatory

  Review are true. Plaintiff Ardiente provided the services and goods for which it

  was hired, namely a tasting menu for a private birthday party. Further, Plaintiff

  Sciore never denied being the owner of Plaintiff Ardiente.

         54.   Accordingly, the Michelle T. Defamatory Review is undeniably false.

                                  The Irine T. Defamatory Review

         55.    On or about July 12, 2018, Defendant Irine Tran, with the username

  “Irine T.,” directed the authoring of a harassing and defamatory user review of

  Plaintiffs on Yelp.com (formerly accessible to the public on the Internet at

  https://www.yelp.com/biz/ardiente-

  philadelphia?hrid=kqY0tPd5o2tfGDnszcRBUw&utm_campaign=www_review_sha

  re_popup&u tm_medium=copy_link&utm_source=(direct)) (the “Irine T.

                                            15
Case 1:19-cv-13775-NLH-AMD Document 55 Filed 02/17/21 Page 16 of 32 PageID: 1513




  Defamatory Review”).

        56.   Specifically, the Irine T. Defamatory Review stated as follows:

              So I planned my husband a surprise birthday
              dinner at this restaurant a month in advance. I
              talked to the executive chef, Nahid to plan the
              surprise and he stated 'As I said before, if there is
              any item someone really likes, you can have
              repeats of as many items as you want.' What he
              stated wasn't what we got. The food portion was
              very very small and little. It was like 10 people
              sharing one piece of reese cup. Thats how small it
              was. None of my guest had a great time. The food
              came out slow and wasn't great. When we asked
              for more food they said they ran out. How can you
              run out of food when the portion you serve was so
              little and you knew in advance that it's a big party?
              After being at the restaurant for over 4 hours, the
              owner Mike came over to ask us how everything
              was. We told him we didn't enjoy the food and
              that whatever was stated in the email wasn't
              promised. Mike was very rude and cocky.
              Instead of attempting to resolve the problem,
              he walked away. At that point, we just wanted to
              leave so we asked for the bill. Just so you know
              we didn't even have dessert yet. It was that bad
              that we wanted to just pay the bill and leave. It
              took them forever to give us the bill. Like
              FOREVER. After we paid the bill, we realized
              that they over charged my party $570 so we went
              back in to tell them and initially they told us we
              were wrong but eventually, we were able to get
              our refund back. Would i ever walk back into this
              place? My answer is no, NEVER. Would I
              recommend people to come here? Not at all! What
              was supposed to be a happy and enjoyable dinner
              for my husband's birthday turned out to be
              disastrous and disappointing thanks to Ardiente
              Restaurant. [Emphasis added.]
                                          16
Case 1:19-cv-13775-NLH-AMD Document 55 Filed 02/17/21 Page 17 of 32 PageID: 1514




        57.      The Irine T. Defamatory Review is false. Defendant Irine Tran

  directed the dissemination of the Irine T. Defamatory Review in such a fashion that

  no reasonable person would believe that the statements made therein were opinion,

  but rather statements of fact about Plaintiffs.

        58.      The above statements are knowingly and materially false and were

  made to defame Plaintiffs.

        59.      Upon information and belief, Defendant Irine Tran published the

  Irine T. Defamatory Review for the sole purpose of harming Plaintiffs’ reputation

  and causing him to lose revenue as the statements in the Irine T. Defamatory

  Review bear directly on Plaintiffs’ services, professional capabilities, business

  practices, and treatment of their clients— all key aspects of Plaintiffs’ business and

  factors that any diner considers before choosing where to eat.

        60.      It is not possible that the allegations in the Irine T. Defamatory

  Review are true. Plaintiff Ardiente provided the services and goods for which it

  was hired, namely a tasting menu for a private birthday party. Plaintiff Sciore

  addressed any concerns of the party-goers.

        61.      Accordingly, the Irine T. Defamatory Review is undeniably false.

                                   The Thao T. Defamatory Review

        62.      On or about July 12, 2018, Defendant Thao Tran, with the username

  “Thao T.,” directed the authoring of a harassing and defamatory user review of
                                             17
Case 1:19-cv-13775-NLH-AMD Document 55 Filed 02/17/21 Page 18 of 32 PageID: 1515




  Plaintiffs on Yelp.com (formerly accessible to the public on the Internet at

  https://www.yelp.com/biz/ardiente-philadelphia?hrid=rCJxg7ctsOT-

  AzuLHN09KA&utm_campaign=www_review_share_popup&utm_medium=copy_l

  ink&utm_so urce=(direct)) (the “Thao T. Defamatory Review”).

        63.      Specifically, the Thao T. Defamatory Review stated as follows:



               This place is terrible!! Not worth your money
               and certainly not worth your calories!! Came
               here with a group of people and did not have a good
               experience at all. Their portion was very small and
               distasteful & definitely not filling. Honestly, you're
               better off ordering from your local chinese corner
               store. I don't understand the 5 star reviews on here
               because I've never had such a terrible experience;
               came here hungry, left still hungry lol. The best
               thing they had was when i ordered chicken tenders
               and fries for my daughter haha [Emphasis added].

        64.      The Thao T. Defamatory Review is false. Defendant Thao Tran

  directed the dissemination of the Thao T. Defamatory Review in such a fashion that

  no reasonable person would believe that the statements made therein were opinion,

  but rather statements of fact about Plaintiffs.

        65.      The above statements are knowingly and materially false and were

  made to defame Plaintiffs.

        66.      Upon information and belief, Defendant Thao Tran published the

  Thao T. Defamatory Review for the sole purpose of harming Plaintiffs’ reputation


                                             18
Case 1:19-cv-13775-NLH-AMD Document 55 Filed 02/17/21 Page 19 of 32 PageID: 1516




  and causing him to lose revenue as the statements in the Thao T. Defamatory

  Review bear directly on Plaintiffs’ services, professional capabilities, business

  practices, and treatment of their clients— all key aspects of Plaintiffs’ business and

  factors that any diner considers before choosing where to eat.

        67.     It is not possible that the allegations in the Thao T. Defamatory

  Review are true. Plaintiff Ardiente provided the services and goods for which it

  was hired, namely a tasting menu for a private birthday party.

        68.     Accordingly, the Thao T. Defamatory Review is undeniably false.

                                   The Dip N. Defamatory Review

        69.    On or about July 14, 2018, Defendant John Doe #7, with the username

  “Dip N.,” directed the authoring of a harassing and defamatory user review of

  Plaintiffs on Yelp.com (formerly accessible to the public on the Internet at

  https://www.yelp.com/biz/ardiente-

  philadelphia?hrid=x564zuWuJkuDD2nya1RPLA&utm_campaign=www_review_s

  hare_popup& utm_medium=copy_link&utm_source=(direct)) (the “Dip N.

  Defamatory Review”).

        70.     Specifically, the Dip N. Defamatory Review stated as follows:

                I came here with my friends for a birthday party.
                A prefix menu for a large group. The email
                between the chef and my friend who host the party
                states the food is unlimited. Shortly after they
                brought out the 'one piece of short rib', they
                RAN OUT of food. RAN OUT, no more food to
                                            19
Case 1:19-cv-13775-NLH-AMD Document 55 Filed 02/17/21 Page 20 of 32 PageID: 1517




               serve for people. The chef said they were out. I
               couldn't understand it since it was a restaurant
               who stated their food is unlimited...... I asked no
               more food at all of anything? They told me no.
               What kind of restaurant doesn't prepare for a big
               party in addition to their daily business????? I
               understand the food should take a bit longer to
               cook, but they took approx 30-40 mins for
               another plate of short ribs. Short ribs take A
               LONG TIME TO COOK. U telling me they don't
               have another batch cooking for tomorrow's
               menu?!?! Unbelievable. The owner came over and
               asked if everything is okay, I said uh no. There is
               no more food... he started to ask "what did u guys
               eat? What time did the food come out? How many
               minutes did it take?" I couldn't believe it. I really
               couldn't. When we told him some tables didn't
               get everything on the 'tasting menu' he began
               to say but they got everything else!!!! HOW IS
               THAT ACCEPTABLE ?! Tasting menu or
               not, every table should get what was ordered.
               Tables didn't get chicken (Dry AF and two
               quail size pieces to share for 6-8 ppl) and tables
               didn't get short ribs! It took them 45 mins to
               serve another small individual plate of fried rice.
               45 mins, are you serious? It's rice for god sakes.
               RICE. How do I know it was 45 mins? Rice is one
               of the first dishes they give on the 'tasting
               menu'.... I ordered another order... it didn't come
               out until the short ribs came out. And there were
               a few side dishes in between the rice and ribs.
               This place is not worth my time or money, not one
               bit. First and last time I ever step food in this
               restaurant. [Emphasis added].

        71.    The Dip N. Defamatory Review is false. Defendant John Doe #7

  directed the dissemination of the Dip N. Defamatory Review in such a fashion that

  no reasonable person would believe that the statements made therein were opinion,
                                           20
Case 1:19-cv-13775-NLH-AMD Document 55 Filed 02/17/21 Page 21 of 32 PageID: 1518




  but rather statements of fact about Plaintiffs.

        72.     The above statements are knowingly and materially false and were

  made to defame Plaintiffs.

        73.     Upon information and belief, Defendant John Doe #7 published the

  Dip N. Defamatory Review for the sole purpose of harming Plaintiffs’ reputation

  and causing him to lose revenue as the statements in the Dip N. Defamatory

  Review bear directly on Plaintiffs’ services, professional capabilities, business

  practices, and treatment of their clients— all key aspects of Plaintiffs’ business and

  factors that any diner considers before choosing where to eat.

        74.     It is not possible that the allegations in the Dip N. Defamatory

  Review are true. Plaintiff Ardiente provided the services and goods for which it

  was hired, namely a tasting menu for a private birthday party.

        75.     Accordingly, the Dip N. Defamatory Review is undeniably false.

                                  The Kevin C. Defamatory Review

        76.     On or about July 15, 2018, Defendant Kevin Ching, with the

  username “Kevin C.,” directed the authoring of a harassing and defamatory user

  review of Plaintiffs on Yelp.com (formerly accessible to the public on the Internet

  at https://www.yelp.com/biz/ardiente-

  philadelphia?hrid=PxNWCdqfON3rN6iuBZUg1g&utm_campaign=www_review_s

  hare_popup &utm_medium=copy_link&utm_source=(direct)) (the “Kevin C.


                                             21
Case 1:19-cv-13775-NLH-AMD Document 55 Filed 02/17/21 Page 22 of 32 PageID: 1519




  Defamatory Review”).

  77.   Specifically, the Kevin C. Defamatory Review stated as follows:

                Had high expectations after perusing their menu
                and reading prior reviews beforehand. However,
                not only was I disappointed but insulted by
                how our party was treated from the owner
                himself. Food itself was mediocre and too salty
                to be palatable. Our first 5-6 courses of the
                tasting menu consisted of underwhelming
                veggie or carb dishes. The last two courses were
                supposed to be the short ribs and Cornish hen but
                they ran out after serving only a few morsels of
                each. How this restaurant failed to prepare for
                this event with a month's notice is beyond me
                and will steer clear from this place indefinitely.
                [Emphasis added].

        78.     The Kevin C. Defamatory Review is false. Defendant Kevin Ching

  directed the dissemination of the Kevin C. Defamatory Review in such a fashion

  that no reasonable person would believe that the statements made therein were

  opinion, but rather statements of fact about Plaintiffs.

        79.     The above statements are knowingly and materially false and were

  made to defame Plaintiffs.

        80.     Upon information and belief, Defendant Kevin Ching published the

  Kevin C. Defamatory Review for the sole purpose of harming Plaintiffs’ reputation

  and causing him to lose revenue as the statements in the Kevin C. Defamatory

  Review bear directly on Plaintiffs’ services, professional capabilities, business


                                            22
Case 1:19-cv-13775-NLH-AMD Document 55 Filed 02/17/21 Page 23 of 32 PageID: 1520




  practices, and treatment of their clients— all key aspects of Plaintiffs’ business and

  factors that any diner considers before choosing where to eat.

        81.     It is not possible that the allegations in the Kevin C. Defamatory

  Review are true. Plaintiff Ardiente provided the services and goods for which it

  was hired, namely a tasting menu for a private birthday party. The food provided

  was palatable.

        82.     Accordingly, the Kevin C. Defamatory Review is undeniably false.

                           Damage to Plaintiffs’ Reputations and Business

        83.    Plaintiffs had contractual relationships with their customers and

  vendors.

        84.     The Non-Phung Defendants scripted and caused to be disseminated

  the above statements in order to interfere with Plaintiffs’ contractual relationships

  with its customers and vendors, and upon information and belief, to injure Plaintiffs’

  business by inducing Plaintiffs’ customers and vendors and prospective diners to

  cease doing business with Plaintiffs.

        85.    Since the appearance of the Defamatory Reviews, several diners have

  claimed to have read the reviews and have called or messaged to inquire about the

  truth of the false statements therein and, upon information and belief, cancelled

  scheduled appointments with Plaintiffs.

        86.    As a direct and proximate result of the Non-Phung Defendants’


                                            23
Case 1:19-cv-13775-NLH-AMD Document 55 Filed 02/17/21 Page 24 of 32 PageID: 1521




  defamatory conduct described herein, a number of Plaintiffs’ customers (or

  prospective customers) have refused to patronize and/or continue to patronize

  Plaintiffs’ business.

        87.      The Non-Phung Defendants’ campaign to defame and injure

  Plaintiffs via the Defamatory Reviews has been a direct and proximate cause for

  Plaintiff Ardiente to close. This damage is in addition to the permanent and

  irreparable harm to Plaintiff Mr. Sciore’s professional and personal reputation that

  the Non-Phung Defendants’ defamatory conduct has caused (and will continue to

  cause unless enjoined).

                                 The Settlement Agreement

        88.    On or about August 24, 2018, Plaintiffs commenced an action in this

  District against Defendant Phung, Defendant Studio KP, and Defendants John

  Does #1-8 for claims of defamation and interference with existing and prospective

  contractual relations by posting false reviews about Plaintiffs. See Sciore et al vs.

  Phung et al, Case No. 1:18-cv-13220. (the “First Action”).

     89. In around September 2018, the Plaintiffs and Defendants Phung and Studio

  KP began settlement negotiations and a settlement was reached on or about

  September 28, 2018 (the “Settlement Agreement”).

     90. The Settlement Agreement contained a confidentiality provision.




                                            24
Case 1:19-cv-13775-NLH-AMD Document 55 Filed 02/17/21 Page 25 of 32 PageID: 1522




     91. As to Plaintiffs, the confidentiality provision was necessary in order to

  protect future business relationships.

     92. On October 9, 2018, Plaintiffs dismissed the First Action without prejudice.

     93. Approximately four months after, with no communication from Defendant

  Phung and Studio KPs’ counsel, the defendants filed a motion to enforce the

  Settlement Agreement in the First Action (the “Motion”).

     94. The Motion contained the terms of the Settlement Agreement, the drafts of

  the Settlement Agreement and the communications between the parties containing

  the negotiations, all of which were supposed to be confidential.

     95. Notwithstanding the confidentiality provision, the Motion was not filed

  under seal.

     96. In between the time the First Action was dismissed and the Motion was

  filed, Defendants Phung and Studio KP did not seek to work out any resolution

  with Plaintiffs.

     97. Instead, under the guise of seeking judicial intervention, and after a

  prolonged period of time, Defendants Phung and Studio KP intentionally sought to

  harm Plaintiffs by publicly filing the Settlement Agreement through the Motion.

     98. In doing so Defendants knew that others would be able to see its terms.

     99. As a result of Defendants Phung and Studio KP’s actions, Plaintiffs have

  been damaged.


                                            25
Case 1:19-cv-13775-NLH-AMD Document 55 Filed 02/17/21 Page 26 of 32 PageID: 1523




     100.        Plaintiff Sciore, a successful entrepreneur in the Southern New Jersey-

  Philadelphia metropolitan area, operated Plaintiff Ardiente, which has now closed.

     101.        Upon information and belief, as a result of the Settlement Agreement

  being filed, Plaintiffs now have strained relationships with its business associates

  and clients, along with a loss of prospective business associate and clients.

                           FIRST CAUSE OF ACTION
                         [Defamation Per Se and Trade Libel]
                       (Plaintiffs as to the Non-Phung Defendants)

          102.    Plaintiffs reallege and incorporate by reference Paragraphs 1 through

  101 as though fully set forth here.

          103.    The Non-Phung Defendants have intentionally made knowingly false

  statements of fact about Plaintiffs via the Defamatory Reviews.

          104.    These statements were made maliciously and willfully and were

  intended to cause harm to Plaintiffs’ business and reputation.

          105.    The aforementioned statements were false when made and the Non-

  Phung Defendants knew or should have known that the statements were false when

  made.

          106.    These statements were made maliciously and willfully and were

  intended to cause harm to Plaintiffs’ personal and professional reputation. The

  statements were made with reckless disregard for their truth or falsity or with

  knowledge of their falsity and with wanton and willful disregard of the reputation


                                             26
Case 1:19-cv-13775-NLH-AMD Document 55 Filed 02/17/21 Page 27 of 32 PageID: 1524




  and rights of the Plaintiffs.

         107.    The aforementioned statements where made of and concerning

  Plaintiffs and were so understood by those who read the Non-Phung Defendants’

  publication of them.

         108.    Among other statements, the Non-Phung Defendants falsely accused

  Plaintiffs of, inter alia, misidentifying himself and not providing the services and

  goods they were hired to.

         109.    The Non-Phung Defendants’ false statements of fact tend to injure

  Plaintiffs in their business trade and/or profession.

         110.    These statements were false and were published to third parties in

  this county and across the Internet.

         111.    As a result of the Non-Phung Defendants’ acts, Plaintiffs have

  suffered irreparable damage to its reputation and further damages in the form of

  lost sales and profits, in an amount to be determined at trial.

         112.    As a result of the willful and malicious nature of the defamation,

  Plaintiffs are entitled to punitive damages.

                                SECOND CAUSE OF ACTION
        [Tortious Interference with Contractual Relations and Prospective
                                Contractual Relations]
                     (Plaintiffs as to the Non-Phung Defendants)

         113.    Plaintiffs reallege and incorporate by reference Paragraphs 1 through

  112 as though fully set forth here.
                                             27
Case 1:19-cv-13775-NLH-AMD Document 55 Filed 02/17/21 Page 28 of 32 PageID: 1525




        114.   Plaintiffs had existing contracts with Plaintiffs’ customers, vendors, and

  prospective diners and reasonably expected that its contractual relationships with

  same would continue into the future.

        115.   The Non-Phung Defendants knew of Plaintiffs’ contracts.

        116.   By the wrongful conduct described above, the Non-Phung Defendants

  internationally and improperly interfered with Plaintiffs’ contracts with Plaintiffs’

  customers, vendors, and prospective customers and did so with the intent and

  purpose of damaging Plaintiffs’ business and reputation.

        117.   The Non-Phung Defendants’ interference caused Plaintiffs’ customers,

  vendors, and prospective customers confusion and caused same to cease doing

  business with Plaintiffs.

        118.   As a result of the Non-Phung Defendants’ actions, Plaintiffs have been

  and continue to be damaged in an amount to be determined at trial.

        119.   Plaintiffs have also suffered and will continue to suffer irreparable harm

  in the form of damage to their reputations as a result of the Non-Phung Defendants’

  conduct described herein.

        120.   While an award of damages may be adequate to compensate Plaintiffs

  for the loss of particular contracts or customers, an award of damages will not be

  adequate to compensate Plaintiffs for the damage to their reputations caused by

  Defendants. Plaintiffs have suffered and will continue to suffer irreparable harm


                                            28
Case 1:19-cv-13775-NLH-AMD Document 55 Filed 02/17/21 Page 29 of 32 PageID: 1526




  unless injunctive relief is granted.

                             THIRD CAUSE OF ACTION
                                   [Breach of Contract]
                          (Plaintiffs as to the Phung Defendants)

        121.     Plaintiffs reallege and incorporate by reference Paragraphs 1 through

  120 as though fully set forth here.

        122.   Plaintiffs and Defendants Phung and Studio KP entered into the

  Settlement Agreement, a valid contract, which contained a confidentiality

  provision.

        123.   Defendants Phung and Studio KP enjoyed the benefits of the

  Settlement Agreement and continued to take advantage of it by enforcing its terms.

        124.   Notwithstanding, Defendants Phung and Studio KP publicly filed the

  Settlement Agreement and the Motion on this Court’s filing system in violation of

  the Settlement Agreement’s confidentiality provision.

        125.   As a result of Defendants Phung and Studio KP’s material breach of

  the Settlement Agreement, Plaintiffs have suffered damages.

        126.   By reason of the foregoing, Plaintiffs are entitled to damages in an

  amount to be proven at trial.

                               PRAYER FOR
                                   RELIEF
   WHEREFORE, Plaintiffs pray for judgment against Defendants awarding
   Plaintiffs:

  1.             a Permanent Injunction enjoining and restraining the Non-Phung

                                            29
Case 1:19-cv-13775-NLH-AMD Document 55 Filed 02/17/21 Page 30 of 32 PageID: 1527




  Defendants and their respective agents, servants, employees, successors and

  assigns, and all other persons acting in concert with or in conspiracy with or

  affiliated with the Non-Phung Defendants, from disparaging or otherwise posting

  defamatory comments about Plaintiffs;

  2.            that the Court issue an Order at the conclusion of the present matter

  directing the Non-Phung Defendants to undertake such remedial efforts as the Court

  deems necessary to restore Plaintiffs’ reputation;

  3.            actual damages in an amount to be determined at trial, than the requisite

  jurisdictional amount in controversy for suit in this Court due to commercial

  defamation per se and trade libel, and an order directing the Non-Phung Defendants

  and their respective agents, servants, employees, successors and assigns, and all other

  persons acting in concert with or in conspiracy with or affiliated with the Non-Phung

  Defendants, to remove, delete, or otherwise disable such posts;

  4.            exemplary or punitive damages in an amount appropriate to punish the

  Non-Phung Defendants and to make an example of the Non-Phung Defendants to the

  community;

  5.            actual damages in an amount to be determined at trial, but in no

  event less than $2,000,000, or than the requisite jurisdictional amount in

  controversy for suit in this Court due to common law tortious interference;

  6.            actual damages an amount to be determined at trial but no less than


                                            30
Case 1:19-cv-13775-NLH-AMD Document 55 Filed 02/17/21 Page 31 of 32 PageID: 1528




  the requisite jurisdictional amount in controversy for suit in this Court due to

  breach of contract;

  7.            attorney’s fees and costs as permitted by law; and

  8.            such other relief as the Court deems just and equitable under the

  circumstances.



                              LOCAL CIVIL RULE 11.2

                I, David D. Lin, hereby certify pursuant to local Civil Rule 11.2, that

  the above captioned matter in controversy is not related to an action pending in any

  court, or of any pending arbitration or administrative proceeding.



  Dated:        Brooklyn, NY
                February 17, 2021

                                                 Respectfully submitted,

                                                 LEWIS & LIN, LLC


                                                 /s/ David D. Lin
                                                 David D. Lin (02846-2003)
                                                 Lauren Valli (admitted pro hac vice)
                                                 81 Prospect Street, Suite 8001
                                                 Brooklyn, NY 11201
                                                 David@ilawco.com
                                                 Lauren@ilawco.com
                                                 Telephone: (718) 243-9323
                                                 Facsimile: (718) 243-9326


                                            31
Case 1:19-cv-13775-NLH-AMD Document 55 Filed 02/17/21 Page 32 of 32 PageID: 1529




                                            Attorneys for Plaintiffs




                                       32
